 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 WELLS FARGO BANK, N.A.,                                Case No.: 2:17-cv-01184-APG-VCF

 4          Plaintiff                                  Order for Joint Proposed Pretrial Order

 5 v.

 6 KARI LEE LIMITED PARTNERSHIP, et al.,

 7          Defendants

 8         As I stated in my prior order, plaintiff Wells Fargo Bank, N.A.’s claims for unjust

 9 enrichment, tortious interference with contract, wrongful foreclosure, and negligence remain

10 pending because no party moved for summary judgment on those claims. ECF No. 69 at 2.

11 Pursuant to the scheduling order, the joint proposed pretrial order was due 30 days after my

12 ruling on dispositive motions. ECF No. 35. More than 30 days have passed, and the parties have

13 not filed a joint proposed pretrial order.

14         I THEREFORE ORDER that the parties shall file a joint proposed pretrial order on or

15 before April 17, 2020.

16         DATED this 24th day of March, 2020.

17

18
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23
